DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are pending in the application and examined on the merits below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 14, 15, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ochoa et al (US5443983) and further in view of Riddell et al (US5827642) and Ullenhag et al (Cancer Immunology lmmunotherapy (2012) 61:725-732). Claim 1 has been amended to require that cultured tumor infiltrating lymphocytes are cultured in APC, IL-2 and OKT3 anti-CD3 antibody from culture initiation (step (i)). It is noted that as .
The disclosure of Riddell describes initial rapid expansion of T cells in a culture system comprising an anti-CD3 antibody, which may be OKT3 (Riddell, 12, 38), IL-2 and irradiated PBMC are cultured for a period of about 9 days (Riddell, claim 11). The disclosure of Riddell describes that the method of the disclosure results in a rapid expansion of cells as 500-3000 fold the initial input of cells and that such expansion represents a 100-1000 increase in efficiency of T cell expansion of previous protocols, such as those of Ochoa et al (Riddell, 9, 35-43). It would therefore be an obvious modification of the protocol of Ochoa, to add irradiated PBMC as a source of APC as in Riddell for the purposes of increasing expansion of isolated TILs for the purposes of achieving the maximum number of beneficial tumor specific TIL for use in in-vivo treatment protocols. Likewise, with respect to the step (ii) the disclosure of Riddell describes that in some instances, the protocol for the rapid expansion method of T cells as described was repeated for the purposes of further expansion of T cells for use in immunotherapy protocols 
In regards to the use of one or more small biopsy or FNA as the source of TILs, the disclosure of Ullenhag describes that ultrasound guided core needle biopsy is a robust, safe and inexpensive approach to obtain tumor tissue for TIL generation in melanoma, especially in instances where surgery is contraindicated (Ullenhag, abstract). Cells may be expanded in-vitro 
In regards to claim 2 the culture is supplemented with OKT-3 from initiation time (Day 0) as described by Riddell. With respect to claim 3 isolated TIL cells may be frozen before utilizing in culture (Ochoa 8, 30-40) and it would therefore be obvious to freeze expanded TIL cells similarly for the purpose of convenience in utilization in treatment protocols where the site of expansion and processing of TIL samples may be geographically and temporally separated from the subject treatment site as a matter of convenience. In regards to claim 4 the disclosure of Riddell describes that the rapid expansion method may be performed for 9 days x 2 times, and therefore meets the limitations of the 17 days to 24 days for a complete protocol. In regards to claim 5 the APC utilized are PBMC that have been irradiated as in Riddell (6, 52-55). With respect to claim 6, adding the PBMC on day 3 of an additional expansion step (9 days) of Riddell for instance would be considered 11-12 days after initiation of culture of step (i). In regards to claim 7 the disclosure of Riddell describes that feeder cells derived from PBMC may be autologous (Riddell 12, 18-25) As described above and in regards to claim 8 the cells obtained are for the purpose of infusion into a patient. With respect to claim 11 and 12 the disclosure of Ullenhag describes that the small biopsy may be derived from melanoma patients (Ullenhag, Title) and it would be obvious to utilize a small biopsy sample or fine needle aspirate obtained from a melanoma sample for the purposes of TIL isolation and expansion as instantly claimed .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ochoa, Riddell and Ullenhag as applied to claim 1 above, and further in view of Sarnaik et al (US20170044496). The disclosure of Ochoa, Riddell and Ullenhag make obvious the limitations of claim 1 as described above but does not disclose addition T cell stimulatory factors added to the culture media such as 4-1BB agonistic antibodies. The disclosure of Sarnaik et al describes a system in which the first culture conditions which produce the "second population" of TIL (step (i)) is supplemented with 41BB agonistic antibody and compared to results of the standard culture conditions. This culture condition illustrated advantages over culturing cells with IL-2 alone including increased percentage and numbers of TIL (CD8+ effector) obtained during the initial outgrowth and expansion step (i) (Sarnaik 0010, Fig4). The characteristics of this culture system are described as superior in enriching for CD3+CD8+ tumor specific effector cells {0005). It would therefore be obvious considering the updated disclosure of Sarnaik to modify the protocol of Riddell to include a 41BB agonistic antibody in the initial culture step (i) for the purposes of providing enhanced effectiveness of the final clinical product as evidenced by increased numbers and viability of tumor specific CD3+CD8+ expanded TILs.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Ochoa, Ullenhag and Riddell as applied to claim 1 above, Ratto et al. (The Journal of Thoracic and Cardiovascular Surgery Volume 109, Number 6). The disclosure of Ochoa for example describes that TILs may be utilized for the treatment of tumors (1, 5-15) but not particularly for the type of tumor described in claim 13. The disclosure of Ratto et al describes the utility of treatment of lung carcinoma with TILs derived from tumor fragments (abstract, throughout). The authors conclude that the treatment of NSCLC with the TIL thus produced was a potentially effective adjuvant treatment for this cancer. It would therefore be obvious to utilize updated protocol of
Ochoa, Riddell and Ullenhag including the utilization of a fine needle aspirate for obtaining the TIL/Tumor sample as described above for the purposes of treating a cancer such as NSCLC.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ochoa, Riddell and Ullenhag as applied to claim 1 above, and further in view of Maeurer (WO2015189357). Ochoa, Riddell and Ullenhag together describe a protocol in which a rapid expansion protocol may be performed more than once for the purpose of obtaining a clinically sufficient number of TIL for infusion into a subject. The disclosure of Maeurer describes a protocol for production of TILs utilizing a two-step system in which a rapid expansion protocol step may be performed with the usual components (APC, OKT3, IL-2) with the additional presence of at least two of the cytokines selected from IL-2, IL-15 and IL-21. These cells are described as comprising lymphocytes which are advantageous for clinical application (p15 25-34). It would therefore be obvious considering the disclosure of Maeurer to include an additional cytokine such as IL-15 (in addition to standard IL-2) in a second step (ii) repeat, for achieving relevant numbers of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being
Unpatentable over:
A. over claims 1-23 of U.S. Patent No.10272113
B. over claims 1-23 of U.S. Patent No.10646517
C. over claims 1-24 of U.S. Patent No.10905718
D. over claims 1-15 of U.S. Patent No.10925900
E. over claims 1-26 of U.S. Patent No.10933094
F. over claims 1-15 of U.S. Patent No.10946044
G. over claims 1-15 of U.S. Patent No.10946045
H. over claims 1-15 of U.S. Patent No.10943046
I. over claims 1-26 of U.S. Patent No.10953047
J. over claims 1-21 of U.S. Patent No.10463697
K. over claims 1-20 of U.S. Patent No.10166257

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29, 50, 70, 91, 126 of copending Application No. 16764385 in view of  Ullenhag, Riddell, Maeurer, Ochoa, Ratto. This is a provisional nonstatutory double patenting rejection. The instant claims and those of the parent application have overlapping non-exclusive scope. The Claims of the '385 application are concerned with the steps which appear similar if not identical in scope to those of the instant application, see claim 1 of the reference patent versus the instant claim 1.  As such the instant claims are made obvious in view of the reference claims and the additional prior art as described above.
Response to Arguments 35 U.S.C. §112
	Applicant’s amendment and comments with respect to the limitations of claims 2 and 6 are remedial to the previous rejection of record and therefore this grounds of rejection is withdrawn.
Response to Arguments 35 U.S.C. §103
	Applicant’s amendment in regards to the previous rejection of record have made irrelevant the previous rejections of record and therefore the previous rejection is withdrawn. 
Response to Arguments Double Patenting 
	Applicant has requested that previous pending double patenting rejections of record be held in abeyance until patentable subject matter is agreed upon. Applicant is directed to the modified double patenting rejections presented above. 
Conclusion
Summary: No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644      


/AMY E JUEDES/             Primary Examiner, Art Unit 1644